Citation Nr: 0102834	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  94-36 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for migraine headaches.  

2.  Entitlement to service connection for a gynecological 
disorder.  

3.  Entitlement to service connection for a psychiatric 
disorder.  

4.  Entitlement to service connection for tinnitus with 
vertigo.  

5.  Entitlement to service connection for rhinitis.  

6.  Entitlement to service connection for sinusitis.  

7.  Entitlement to service connection for a dermatological 
disorder defined as acne or eczema vulgaris.  

8.  Entitlement to service connection for fibromyalgia.  


9.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
post-traumatic stress disorder.  

10.  Entitlement to an increased disability rating for 
service-connected joint pain and stiffness of the right hand, 
right wrist, and both knees, as due to an undiagnosed 
illness, currently evaluated as 10 percent disabling.  

11.  Entitlement to an increased disability rating for 
service-connected costochondritis, currently evaluated as 
10 percent disabling.  

12.  Entitlement to a total disability rating based on 
individual unemployability.  


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from August 1987 
to January 1988 and from December 1990 to May 1991.  
According to the veteran's service personnel 

records, she served in Southwest Asia during her second 
period of active military duty.  

This appeal arises from multiple rating actions of the No. 
Little Rock, Arkansas, regional office (RO).  Specifically, 
by a November 1991 rating action, the RO denied service 
connection for tension headaches.  By a February 1994 rating 
action, the RO denied service connection for depression.  
Subsequently, by a May 1996 rating action, the RO denied 
service connection for a gynecological disorder manifested by 
abnormal menses.  Also, by a November 1997 rating action, the 
RO denied service connection for tinnitus with vertigo and 
for allergic rhinitis.  By a September 1999 rating action, 
the RO denied service connection for sinusitis, a 
dermatological disorder defined as acne vulgaris and/or 
eczema vulgaris, and fibromyalgia; denied disability 
evaluations greater than 10 percent for service-connected 
joint pain and stiffness of the right hand, right wrist, and 
both knees, as due to an undiagnosed illness, and for 
service-connected costochondritis; determined that new and 
material evidence to reopen a previously denied claim for 
service connection for post-traumatic stress disorder (PTSD) 
had not been received; and denied the issue of entitlement to 
a total disability rating based upon individual 
unemployability.  

With regard to the veteran's claim for service connection for 
a gynecological disorder, the Board of Veterans' Appeals 
(Board) notes that, in the May 1996 rating action, the RO 
denied service connection for abnormal menses.  By the 
November 1997 rating action, the RO defined this claim as 
entitlement to service connection for dysfunctional uterine 
bleeding, including abnormal menses, and continued to deny 
the issue.  At a subsequent hearing conducted before a 
hearing officer at the RO in October 1998, the veteran's 
attorney explained that, although the veteran initially 
described abnormal uteral bleeding, the diagnoses of 
amenorrhea and vaginitis had been made.  October 1998 hearing 
transcript (1998 T.) at 1.  The March 1999 hearing officer's 
decision included the denial of the claim for service 
connection for dysfunctional uterine bleeding, including 
abnormal menses.  By the September 1999 rating action, the RO 
denied the issue of entitlement to service connection for 
vaginitis.  Accordingly, the issue with regard to the 
veteran's gynecological claim is correctly stated as listed 
on the first page of this decision.  



REMAND

A significant change in the law occurred during the pendency 
of the veteran's appeal.  Specifically, on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  In 
part, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000 and to such claims 
that were filed before the date of enactment but which were 
not yet final as of that date.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, 2099-2100.  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  

Due to the change in the law brought about by the Veterans 
Claims Assistance Act of 2000, a remand in the present case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, a decision by the 
Board at this time would be potentially prejudicial to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  Therefore, for these reasons, a 
remand is required.  


In particular, review of the claims folder indicates that, in 
December 1998, the veteran was awarded Social Security 
Administration (SSA) disability benefits.  Although a copy of 
the SSA's decision and a list of exhibits are included in the 
claims folder, no attempt appears to have been made to obtain 
copies of the actual medical records used in support of the 
award.  See Murincsak v. Derwinski, 2 Vet. App. 363, 373 
(1992) (there is a continuing obligation on VA to assist 
veterans in developing the facts of their claims throughout 
the entire administrative adjudication and this obligation 
includes the duty to obtain records regarding their medical 
history).

Also included in the claims folder is an undated vocational 
rehabilitation evaluation questionnaire completed by the 
veteran.  In addition, the list of exhibits attached to the 
SSA's December 1998 decision includes a notation regarding a 
July 1997 vocational report as well as vocational analyses 
completed in February and April 1998.  However, the list of 
exhibits does not specify whether these vocational documents 
are VA records.  In any event, the Board believes that, on 
remand, the RO should attempt to obtain and to associate with 
the veteran's claims folder any available VA vocational 
rehabilitation folder that may have been compiled for the 
veteran.  See Simington v. Brown, 9 Vet.App. 334 (1996) (per 
curiam) (stipulating that VA is deemed to have constructive 
knowledge of any documents "within the Secretary's control" 
and that any such documents relevant to the issue under 
consideration must be included in the record on appeal).  See 
also Bell v. Derwinski, 2 Vet.App. 611, 613 (1992) (regarding 
records in constructive possession of VA).

Further review of the claims folder indicates that, in the 
substantive appeal received at the RO in June 2000, the 
veteran requested that her current VA Medical Center (VAMC) 
records regarding the disabilities on appeal be obtained.  
The claims folder contains reports of medical treatment that 
the veteran has recently received at the VAMC in Little Rock, 
Arkansas through November 1999.  On remand, therefore, an 
attempt should be made to obtain copies of records of 
treatment that the veteran received for any of her claimed 
disabilities at the Little Rock VAMC after November 1999.  
See Simington v. Brown, 9 Vet.App. 334 (1996) and Bell 
v. Derwinski, 2 Vet.App. 611, 613 (1992).  


Specifically with regard to the veteran's claim for service 
connection for a gynecological disorder, the Board notes 
that, according to the service medical records, in December 
1990, the veteran was scheduled for a follow-up pap smear.  
Previously, in October 1990, she had had an abnormal pap 
smear and cryotherapy.  The April 1991 separation examination 
noted that the pelvic evaluation was being deferred.  
However, the remainder of the service medical records are 
negative for complaints of, treatment for, or findings of a 
gynecological disorder.  

A post-service VA gynecological examination completed in 
October 1996 includes a diagnosis of vaginitis.  In addition, 
a VA gynecological examination conducted in March 1997 
reflects a diagnosis of dysfunctional uterine bleeding.  A 
July 1997 VA psychiatric hospitalization also includes an 
Axis III diagnosis of genital herpes.  In August 1997, a VA 
gynecologist expressed his opinion that pelvic inflammatory 
disease may be the cause of the veteran's dysfunctional 
uterine bleeding.  In addition, the physician stated that, if 
there was definite evidence of treatment for pelvic 
inflammatory disease while on active duty, then the veteran's 
dysfunctional uterine bleeding may be service connected.  
However, the physician appeared not to have had access to the 
veteran's service medical records.  On remand, therefore, the 
veteran should be accorded a VA examination by a gynecologist 
to determine the etiology of her gynecological disorder.  

Specifically with regard to the issue of whether new and 
material evidence has been received to reopen a previously 
denied claim for service connection for PTSD, the Board notes 
that, by a November 1991 rating action, the RO denied service 
connection for this disability.  Following notification of 
the decision, the veteran perfected a timely appeal of the 
denial.  Thereafter, at a hearing conducted before a hearing 
officer at the RO in May 1993, the veteran's representative 
explained that the veteran wished to replace her PTSD claim 
with a claim for service connection for depression.  1993 
hearing transcript (1993 T.) at 1-2.  

Consequently, the RO determined that the veteran had 
effectively withdrawn her claim for service connection for 
PTSD.  During the current appeal for service 

connection for this disability, therefore, the RO has phrased 
the issue as whether new and material evidence has been 
received to reopen a claim for service connection for PTSD.  
Importantly, however, in a November 1998 statement, veteran's 
attorney explained that the veteran had never filed a 
document to effectuate the withdrawal of her PTSD claim and 
that, therefore, the issue had never been withdrawn and has 
remained in appellate status.  

The Board has construed this contention as a statement 
raising the issue of whether the November 1991 rating action 
that denied service connection for PTSD is final.  Clearly, 
such issue is inextricably intertwined with the veteran's 
current claim for service connection for PTSD.  A complete 
and thorough review of the claims folder indicates that the 
RO has not adjudicated the issue of finality of the November 
1991 rating action with respect to its denial of service 
connection for PTSD.  Consequently, on remand, this issue 
should be formally adjudicated.  

Also with regard to the veteran's PTSD claim, the Board notes 
that the veteran's complete service personnel records are not 
contained in her claims folder.  On remand, therefore, an 
attempt should be made to obtain these reports.  

Specifically with regard to the veteran's claim for a 
disability evaluation greater than 10 percent for her 
service-connected joint pain and stiffness of her right hand, 
right wrist, and both knees, as due to an undiagnosed 
illness, the Board notes that, in July 1999, she underwent a 
VA orthopedic examination.  According to the report of this 
examination, the examiner did not have access to the 
veteran's claims folder or her outpatient file.  In addition, 
following the evaluation, the examiner concluded that joint 
pain and stiffness in the veteran's right hand, right wrist, 
and both knees was not found.  Significantly, however, at the 
October 1998 hearing, the veteran described joint pain and 
stiffness in both of her arms, including her hands, and both 
of her legs, including her feet.  1998 T. at 2, 32-33.  

To the extent that the veteran's service-connected joint pain 
and stiffness may involve joints not previously considered by 
the RO, the Board believes that, on remand, the veteran 
should be accorded another VA examination by an orthopedist 

to determine the current nature and extent of this 
service-connected disability.  This examination should also 
include analysis as to any additional functional limitation 
experienced by the veteran due to pain, or with repeated use, 
of her affected joints.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995); 38 C.F.R. §§ 4.40, 4.45 (2000).  In addition, the 
examiner should be asked to state whether fibromyalgia is 
present, and, if so, whether such a disorder is related to 
the veteran's active military duty.  

Accordingly, this case is REMANDED to the RO for the 
following actions:  

1.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all 
previously unobtained records of 
post-service VA and private medical 
treatment for the disabilities on appeal.  
Copies of all such available records 
should be associated with the claims 
folder.  

2.  The RO should specifically request 
the VAMC in Little Rock, Arkansas, to 
furnish copies of any additional records 
of treatment that she has received since 
November 1999.  

3.  The RO should also obtain the 
veteran's Vocational Rehabilitation 
folder as well as a copy of any 
vocational assessment completed for the 
veteran.  All documents received should 
be associated with the claims folder.  

4.  The RO should take appropriate action 
to obtain copies of all records relied 
upon by the Social Security 
Administration in support of its December 
1998 decision granting disability 
benefits to the veteran.  All documents 
received should be associated with the 
claims folder.  


5.  In addition, the RO should take 
appropriate action to procure copies of 
all of the veteran's service personnel 
records that are available.  All documents 
received should be associated with the 
claims folder.  

6.  The veteran should be afforded a VA 
examination by a gynecologist to determine 
the nature, severity, and etiology of any 
gynecological disorder that she may have.  
The claims folder, and a copy of this 
remand, should be made available to the 
examiner, and the examiner should verify 
in the report that the claims folder was 
reviewed.  All necessary tests should be 
conducted.  Following the examination and 
in conjunction with a review of the claims 
folder, the examiner is requested to 
render opinions as to the following:

a)  Whether it is as likely as not that 
any gynecological disorder found on 
examination is related to the veteran's 
military service?  

b)  If so, and the examiner determines 
that the gynecological disorder pre-
existed the veteran's entrance into active 
duty, the examiner should state whether 
the pre-existing gynecological disability 
underwent a chronic increase in severity 
beyond its natural progression during the 
veteran's active service.  

A complete rationale for any opinion 
expressed should be included in the 
examination report.

7.  A VA examination should be conducted 
by an orthopedist to determine the 
severity of the service 

connected joint pain and stiffness of the 
right hand, right wrist, and both knees, 
as due to an undiagnosed illness, and to 
determine the nature and etiology of any 
fibromyalgia that the veteran may have.  
The claims folder, and a copy of this 
remand, should be made available to the 
examiner, and the examiner should verify 
in the report that the claims folder was 
reviewed.  The examination should include 
all necessary tests and studies.  

The examiner should specifically set 
forth which joints of the veteran's upper 
and lower extremities are affected by 
pain and stiffness as a result of an 
undiagnosed illness.  The ranges of 
motion of all affected joints should be 
noted.  Furthermore, all functional 
losses found to be due to the 
service-connected joint pain and 
stiffness, as due to an undiagnosed 
illness, and any associated problems, 
including any pain, weakness, 
fatigability, incoordination, or 
additional difficulties during flare-ups 
or on use, should be reported.  

In addition, the examiner should state 
whether a diagnosis of fibromyalgia is 
appropriate.  If so, the examiner should 
express an opinion as to whether it is at 
least as likely as not that the veteran's 
fibromyalgia is related to her service.  

A complete rationale for any opinion 
expressed should be included in the 
examination report.  

8.  The RO must then review the claims 
file and ensure that all notification and 
development action required by 

the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, is completed.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

For further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to VBA Fast 
Letter 00-87 (November 17, 2000), as well 
as to any pertinent formal or informal 
guidance that is subsequently provided by 
the Department, including, among other 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued should also be 
considered.  

9.  Thereafter, the case should be 
reviewed by the RO.  Prior to 
readjudicating the veteran's current PTSD 
claim, the RO should first formally 
adjudicate the issue of whether the 
November 1991 rating action, which denied 
service connection for PTSD, is final.  
With regard to the issue of entitlement to 
a disability evaluation greater than 
10 percent for the service-connected joint 
pain and stiffness, as due to an 
undiagnosed illness, the RO should 
consider the appropriateness of separate 
ratings for each involved joint.  

If the benefits sought on appeal remain 
denied, the appellant and her attorney 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include the applicable law and 

regulations considered pertinent to the 
issues currently on appeal as well as a 
summary of the evidence received since the 
issuance of the last SSOC.  An appropriate 
period of time should be allowed for 
response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The veteran 
is also advised at this time that failure to report for a 
scheduled VA examination without demonstrated good cause may 
result in adverse action with regard to her claims, to 
include the possible denial thereof.  38 C.F.R. § 3.655 
(2000).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and 

does not constitute a decision of the Board on the merits of 
your appeal.  38 C.F.R. § 20.1100(b) (2000).




